—Judgment, Supreme Court, New York County (Clifford A. Scott, J.), rendered October 1, 1990, convicting defendant, after jury trial, of burglary in the third degree and criminal possession of stolen property in the fifth degree, and sentencing him, as a second felony offender, to concurrent terms of imprisonment of 3 Vi to 7 years and 1 year, respectively, unanimously affirmed.
The trial court appropriately exercised its discretion in permitting cross-examination of defendant only as to those prior convictions that were not remote in time, and that had a reasonable bearing on credibility (People v Sandoval, 34 NY2d 371, 377-378).
Defendant failed to object to the two isolated comments of the prosecutor made during cross-examination and summation that he now claims constituted error, and thus failed to preserve the issues for appellate review as a matter of law (CPL 470.05). Were we to review the issues in the interest of justice, we would find defendant’s arguments to be meritless.
Defendant did not preserve as a matter of law his challenge to the trial court’s charge regarding his failure to testify and the issue does not warrant review in the interest of justice (People v Warren, 162 AD2d 361, 362, lv denied 76 NY2d 897). Concur — Milonas, J. P., Ellerin, Asch, Kassal and Rubin, JJ.